DETAILED ACTION
This Office action is in reply to application no. 16/736,243, filed 7 January 2020.  Claims 1-10 have been cancelled.  Claims 11-23 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 21, from which the others depend, include “the person cropped out of the image data”.  There is insufficient antecedent basis for this limitation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to statutory categories of invention, as each claim is either directed to an apparatus or system that includes that apparatus (machine), method (process) or computer-readable medium (manufacture).  The claim(s) recite(s) extracting a feature from an image, determining whether or not a person is one to whom it is desired to target an advertisement, and targeting the person based on that and other information.  Though the claims do not use the word “advertisement” it is clear from the specification that this is what is intended; as will be seen, it is unimportant in this analysis.
On the assumption that the focus of the invention is to provide targeted advertising, this is both an advertising behavior and a fundamental business practice, either of which are among the certain methods of organizing human activity deemed abstract.  Even if not, however, these are, in the absence of computers, mental steps, easily and practically performed in the human mind.
A shop-keeper can observe a customer entering the store, can determine from features of the customer that she is Mrs. Brown, can decide whether or not it would be proper to tell her of a sale on milk, and if so, communicate information about the sale, verbally or by handing over a paper coupon.  None of this would present the slightest difficulty and none implicates any technology at all.
This judicial exception is not integrated into a practical application because aside from the bare inclusion of a generic computer, discussed below, nothing is done beyond what was set forth above, which does not go beyond using the computer as a tool to implement the abstract idea.  See MPEP § 2106.05(f).
As the claims only manipulate data about a person’s features in an image, content to present and the like, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply or use the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such data, being intangible, are not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, date are still data.
They do not apply or use the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply saying the computer is “configured to execute the instructions to” perform the abstract idea does not go beyond such general linkage.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The claim includes an apparatus comprising a processor and memory.  These elements are recited at a high degree of generality, and the specification, pg. 4, makes it clear that “any combination of software and a computer apparatus” will suffice.  
The apparatus, hence computer, only performs generic computer functions of manipulating information: extract, determine, select.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.  The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.
The claim elements when considered as an ordered combination – a generic computer performing a chronological sequence of abstract steps – does nothing more than when they are analyzed individually.  The other independent claims are simply different embodiments but in each case are directed to a generic computer performing essentially the same process.
The dependent claims further do not amount to significantly more than the abstract idea: claims 12, 13, 15-17 and 21-23 are simply further descriptive of the type of information being manipulated; claim 14 simply recites further manipulation of data, and claim 18 simply recites additional, generic computer components and relabels the apparatus as a “system”.
The claims are not patent eligible.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-15 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Flynn (U.S. Publication No. 2018/0033045).

With regard to Claim 11:
A content selection apparatus comprising:
at least one memory [abstract; “memory”] configured to store instructions; [0130; the “memory” can store “software programs or sets of instructions”] and
at least one processor configured to execute the instructions [0130; the software or instructions are executed by a “CPU”] to:
extract, from image data, a first information about a feature of a person included in the image data; [0113; the system performs “facial recognition” to deliver “relevant and personalized advertising”]
determine, based on the first information, whether the person is a non-target, the non-target being a person who is not a target to which a content is presented; [id.; determining to deliver the advertising reads on the person being a target; 0093; a user may be “specifically targeted”] and
select a content, based on a second information about a person determined not to be a non-target, the first information including the second information. [0130; the information used to base the targeting includes both the facial recognition above and the user’s “preferences” which she has “defined”]

With regard to Claim 12:
The content selection apparatus according to claim 11, wherein the at least one processor is configured to execute the instructions to:
determine whether the person included in the image data is a non-target, based on the first information and a predetermined information about the non-target. [0130 as cited above; the defined preferences read on predetermined information]

With regard to Claim 13:
The content selection apparatus according to claim 12, wherein the at least one processor is configured to execute the instructions to:
determine whether the person is a non-target, based on an appearance frequency in the image data of a person related to the extracted information,
the predetermined information being information about a feature of the person determined to be a non-target. [0130 as cited above; facial recognition reads on a user’s face appearing in the image at least one time; non-targets also have faces]

With regard to Claim 14:
The content selection apparatus according to claim 11, wherein the at least one processor is configured to execute the instructions to:
select a content, based on a third information about a feature of the person, in a case where the extracted information includes information about a feature of a person determined not to be a non-target, and
select a predetermined content, in a case where the first information does not include the third information. [0076; demographic information may also be used in the selection process; there is no hint that the facial recognition or preference data of claim 1 includes the demographic information]

This claim does not positively recite any step, structure or function.  The entire claim consists of optional steps; optional steps do not distinguish over the art. See MPEP § 2111.04.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 15:
The content selection apparatus according to claim 11, wherein the feature comprises an attribute of a person included in the image data. [0130; a face reads on an attribute]

With regard to Claim 17:
The content selection apparatus according to claim 11, wherein the at least one processor is configured to execute the instructions to:
store information associating the first information, a result of determination as to whether a person included in the image data is a non-target, and a time when a person included in the image data is detected. [abstract]

With regard to Claim 18:
A content selection system comprising:
the content selection apparatus according to claim 11;
an imaging apparatus generating the image data; [0009; “digital; camera”] and
an output apparatus outputting the content. [0023; “display screen”]

With regard to Claim 19:
A content selection method comprising:
extracting, from image data, a first information about a feature of a person included in the image data; [0113; the system performs “facial recognition” to deliver “relevant and personalized advertising”]
determining, based on the first information, whether a person included in the image data is a non-target, the non-target being a person who is not a target to which a content is presented; [id.; determining to deliver the advertising reads on the person being a target; 0093; a user may be “specifically targeted”] and
selecting a content, based on a second information about a person determined not to be a non-target, the first information including the second information. [0130; the information used to base the targeting includes both the facial recognition above and the user’s “preferences” which she has “defined”]

With regard to Claim 20:
A non-transitory computer-readable storage medium storing instructions to cause a computer to execute operations [0130; a “memory” can store “software programs or sets of instructions” to be executed by a “CPU”] comprising:
extracting, from image data, a first information about a feature of a person included in the image data; [0113; the system performs “facial recognition” to deliver “relevant and personalized advertising”]
determining, based on the first information, whether a person included in the image data is a non-target, the non-target being a person who is not a target to which a content is presented; [id.; determining to deliver the advertising reads on the person being a target; 0093; a user may be “specifically targeted”] and
selecting a content, based on a second information about a person determined not to be a non-target, the first information including the second information. [0130; the information used to base the targeting includes both the facial recognition above and the user’s “preferences” which she has “defined”]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Flynn in view of Sivertsen (U.S. Publication No. 2013/0252590).

In-line citations where provided are to Flynn.
With regard to Claim 16:
The content selection apparatus according to claim 15, wherein the attribute includes at least one age, sex, height, presence or absence of beard, presence or absence of glasses, or presence or absence of a nameplate of a person included in the image data.

Flynn teaches the apparatus of claim 15 but does not explicitly teach these features, and although they are of no patentable significance as explained below, they are known in the art.  Sivertsen teaches a digital sign [title] that can be “used to display advertising” and other content. [0004] It can perform “facial reconition” to recognize “ad target users”, and can determine their “sex”. [0035] Sivertsen and Flynn are analogous art as each is directed to electronic means for using facial recognition in the ad-targeting process.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Sivertsen with that of Flynn in order to perform more precise targeting, using data such as that of Sivertsen; further, it is simply a substitution of one known part for another with predictable results, simply using Sivertsen’s data in place of, or in addition to, that of Flynn; the substitution produces no new and unexpected result.

This claim is not patentably distinct from claim 15.  First, it consists entirely of nonfunctional, descriptive language, disclosing at most human interpretation of data which imparts neither structure nor functionality to the claimed device.  Second, as the attribute only “includes” one of these, it can include other things as well, and any determination can be made entirely on the basis of those other things.  The reference is provided for the purpose of compact prosecution.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn in view of Hartshorne et al. (U.S. Publication No. 2013/0069980).

With regard to Claim 21:
The content selection apparatus according to claim 11, wherein the feature is an image including the person cropped out of the image data.

Flynn teaches the device of claim 11 but does not explicitly teach a person has been cropped out of an image, but it is known in the art.  Hartshorne teaches an image cropping system [title] that can be used for an “advertisement”. [0025] A “person” may be “cropped out” of an image “so that his face is not shown”. [0038] Hartshorne and Flynn are analogous art as each is directed to electronic means for providing advertisements and making use of facial images.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Hartshorne with that of Flynn in order to be able to manipulate images, as taught by Hartshorne; further, it is simply a substitution of one known datum for another with predictable results, simply applying Flynn’s technique to the image of Hartshorne rather than his own; the substitution produces no new and unexpected result.

With regard to Claim 22:
The content selection apparatus according to claim 21, wherein the cropped image includes at least one of an image including a face of a person included in the image data or an image including clothing of the person. [0113, as cited above in regard to claim 11; a face is recognized]

With regard to Claim 23:
The content selection apparatus according to claim 21, wherein the non-target is at least one store employee, a cleaner, or a security guard.

This claim is not patentably distinct from claim 21 as it consists entirely of nonfunctional, descriptive language, at most purporting to limit a human being by occupation, but which imparts neither structure nor functionality to the claimed device and so is considered but given no patentable weight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694